Citation Nr: 0002267	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic reaction.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from June 
1962 to September 1986. 


FINDINGS OF FACT

1.  In a decision of January 1997, the Board denied 
entitlement to service connection for allergic reaction on 
the basis that there was no competent medical evidence of 
record showing a nexus between a current disability and any 
incident or manifestation during the veteran's period of 
active service. 

2.  Additional evidence received since the January 1997 Board 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  A decision by the Board in January 1997, denying 
entitlement to service connection for allergic reaction, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
allergic reaction, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for allergic 
reaction on the basis that he had not submitted medical 
evidence of a nexus between a current skin disorder and an 
injury or disease during service. The veteran has attempted 
to reopen his claim for service connection, and his case is 
once again before the Board for appellate review.  However, 
because the January 1997 Board decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the January 1997 final adjudication, the 
additional evidence relating to the claim of service 
connection for allergic reaction includes a statement from 
Colonel W.H.E., received in August 1997, indicating that the 
veteran had an extreme reaction to a sumac, which was thought 
to be poison ivy, while he was on active duty.  Colonel E. 
further stated that, in the fall of 1977, the veteran 
developed a severe rash that extended across his stomach, 
down both of his legs and covering both arms.  Colonel E.'s 
statement is, the Board finds, "new", as it was not 
previously of record, but it is not "material", because, as 
a layman, he is not qualified to offer an opinion on a 
question of medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992), and, indeed, his statement does 
not address the medical issue of the etiology of the 
veteran's current disability.  As such, his statement lacks 
probative value on the issue of whether a current allergic 
skin disorder is related to an incident or manifestation 
during the veteran's period of active service. 

The additional evidence also includes medical records from 
the Grand Rapids, Michigan, VA Medical Center dated from 1989 
to 1998, which contain multiple notations dated between 1990 
and 1998 describing the treatment the veteran received for 
various skin problems, characterized as residual eruptions, 
rashes with blisters, multiple lipomas, and intradermal 
nevus.  The skin problems were found on various body parts, 
including the upper and lower extremities, the hands, the 
back and abdomen, and the head.  The VA treatment records are 
not new, because medical evidence which was of record at the 
time of the Board's January 1997 decision showed that the 
veteran had a current, postservice skin disorder.

Finally, the additional evidence includes various statements 
by the veteran, made in correspondence and during a December 
1997 personal hearing at the RO, indicating that: he was 
first treated for a skin reaction to poison ivy in 1977 or 
1978, which lasted between 3 and 4 months; he did not have 
any additional skin reactions between 1980 and 1986; after 
service, in 1991 or 1992, he once again developed a skin 
reaction after being exposed to sumac, which is the generic 
term for poison ivy type plants; and he continues to suffer 
from an allergic reaction.  The veteran's statements are 
essentially cumulative of statements he made prior to the 
Board's January 1997 decision and are thus not new. 

The Board concludes that the veteran has not submitted new 
and material evidence which would allow a reopening of his 
claim.  Essentially, what was missing at the time of the 
January 1997 Board decision, and what continues to be 
missing, is competent medical evidence indicating that there 
is a nexus or link between the veteran's current skin 
disorder and symptomatology manifested during active service.  
As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim. As the additional evidence submitted is not 
"new and material" as contemplated by law, it does not 
provide a basis to reopen the veteran's claim of service 
connection for allergic reaction.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for allergic 
reaction, the appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

